Citation Nr: 1621117	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  11-03 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include anxiety disorder with blackouts.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to January 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction is currently with the RO in Atlanta, Georgia.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2013, the Board remanded this matter to afford the Veteran a VA examination "to obtain an opinion as to the nature and etiology of any acquired psychiatric disorders and any blackout disorders."  The examiner was instructed "diagnose all Axis I and II psychiatric disorders and all blackout disorders and then provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any Axis I psychiatric disability or blackout disorder was incurred or caused by the Veteran's military service."

In November 2013, the Veteran was afforded a VA psychiatric evaluation.  While the examiner concluded that the Veteran did not currently meet the criteria for any Axis I or II disorders, she noted that private medical records indicated that the Veteran's complaints of syncope (fainting spells) were likely related to vasovagal episodes related to pain or due to seizure disorder.  She explained that she was unable to give an opinion about the Veteran's reported blackouts because based on records, it appears they are likely related to a medical condition and she is a psychologist- the Veteran needs to be examined by a medical professional.  However, despite the examiner's conclusion that further evaluation was needed, as well as the Board's explicit remand instructions that an examination should be provided to determine the etiology of any disorder that causes blackouts, not just psychiatric conditions, no additional VA medical examination or opinion was obtained by the RO.  The Veteran is entitled to substantial compliance with the terms of the Board's Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, while the Board regrets any further delay in adjudicating the Veteran's claim, this matter must again be remanded for a new VA medical opinion to clarify whether the Veteran has any medical condition that causes his reported blackouts, and, if so, whether it is at least as likely as not this condition had onset in service or was caused or permanently aggravated by the Veteran's active military service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for any acquired psychiatric condition or blackouts he has experienced since service (and not already of record).  Copies of any outstanding VA treatment records should also be obtained and associated with the claims folder.  

The RO/AMC should attempt to obtain copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  Specifically the RO/AMC should ask the Veteran to authorize the release of information to the VA for the private treatment records identified by him at the August 2010 DRO hearing and at the May 2013 Board hearing and all reasonable attempts should be made to obtain such records.  

2.  Thereafter, the Veteran should be afforded a VA examination to obtain an opinion as to the nature and etiology of any blackout disorders.  The examiner should diagnose any medical condition responsible for the Veteran's blackouts/syncope and then provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any blackout disorder had onset during service or caused or permanently aggravated by the Veteran's military service.  

The claims folder should be made available to the examiner.  The examiner should provide a clear rationale and basis for all opinions expressed.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  

3.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

